Citation Nr: 1821068	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-30 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for colon cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that this appeal must be remanded to further develop the claim and obtain a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Board observes that although exposure to herbicide is conceded due to the Veteran's service in Vietnam, his colon cancer is not among the diseases listed as presumptively associated with herbicide exposure.  Thus, the Veteran is not entitled to service connection on a presumptive basis.  38 C.F.R. § 3.309(e).  The Veteran may, nonetheless, establish service connection if the evidence shows that his current colon cancer was, in fact, caused by exposure to herbicide or some other incident of service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

There, the Veteran claims that his colon cancer may be due to exposure to herbicides or pesticides during service.  However, the Veteran has not been afforded a VA examination to obtain a medical opinion regarding a nexus link between his colon cancer and exposure to either chemical.  The Veteran has a current disability, exposure to herbicide in service is conceded, and there is an indication that the disability may be associated with service.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain copies of any outstanding records pertinent to the Veteran's claims.  Obtain, to the extent possible, all outstanding VA records of pertinent medical treatment.  All records/responses received must be associated with the electronic claims file.  

2.  After all of the above development has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriately qualified VA health care professional to determine the etiology of his colon cancer.

The examiner must review the claims file, including this remand.  Any appropriate testing deemed necessary by the examiner should be conducted.  The examiner should provide opinions to the following:

a).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's colon cancer was incurred in or was otherwise related to military service due to herbicide exposure; or

b.)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's colon cancer was incurred in or was otherwise related to military service due to pesticide exposure.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for all opinions provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

